307 S.W.3d 716 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Moses HARDWRICT, Defendant/Appellant.
No. ED 93208.
Missouri Court of Appeals, Eastern District, Division Two.
April 13, 2010.
Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
Brocca L. Smith, St. Louis, MO, for Defendant/Appellant.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Moses Hardwrict (Appellant) appeals from the trial court's judgment entered upon a jury verdict convicting him of forcible rape, kidnapping, and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court excluding Appellant's proffered evidence was not an abuse of discretion. State v. Mozee, 112 S.W.3d 102, 105 (Mo. App. W.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *717 affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).